Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6-15 and 17-20 are pending. Claims 1, 10-13, 19 and 20 have been amended.
Applicant has amended the claims 10-12, 19 and 20 to replace the word “and” with “or”,  thus, the corresponding objection is withdrawn. However, the objection of the claims with respect to use of the word “may” is  maintained. 
Respond to amendments
	Applicant’s amendments filed on   08-08-2022 has been considered and entered.	
Response to Arguments
	Applicant's amendments/arguments filed on 08-08-2022 have been fully considered but are moot in view of the new ground(s) of rejection.
Objection
	Claims 10-12, 19 and 20 are objected to for the following informality:
	In claims 10, 11, 19 and 20, it is suggested to remove the word “may” from the claims, in order to provide more clarity. Appropriate correction required. 
	
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1- 6, 8, 10 and 11-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Karalis et al. (US Publication No. 2017/0339248), in view of Bertman et al. (US Publication No. 2006/0075,494), further in view of in view of Fujioka (US Publication No. 2013/0254660).
	As per claim 1, Karalis teaches a method of improving safety in a web browsing environment , comprising: receiving a request for web content  (paragraph [0041], “the user 130 initiates a navigation of the web browser”); determining that the requested web content is known or suspected to include malicious (unsafe) content (paragraph [0041],“in response to the attempted navigation to the website 210, the mode module 118 detects that the website 210 is associated with potentially unsafe content”);
based on determining that the requested web content is known or suspected to include malicious content, changing a mode of a web browser to restrict presentation of the known or suspected malicious content in the requested content (paragraph [0020],“automatically switching between different browsing modes, such as switching between a normal browsing mode and private browsing mode”, in contrast to normal browsing mode, in private browsing mode site-related data is not collected and cached on a browsing device; and paragraph [0041], the mode module 118 detects that website 210 is associated with potentially unsafe content  and to cause a mode change from a normal browsing mode to private browsing mode), allowing presentation of the known or suspected malicious content in the requested content upon receipt of instruction from the user  (figure 3 and paragraph [0042], “notification 214 notifies  the user 130 that the website 210 is identified as including unsafe content, and prompts the user 130 for instruction  on how to proceed”, and paragraph [0119], “Step 908 performs an action pertaining the request to navigate the web browser to the website based on an instruction provided to the prompt. [a] user, for instance, provide input to the prompt indicating a particular behavior, such as a browsing mode to be used for browsing to the website”). 
	While Karalis teaches changing a mode of the web browser to restrict presentation of the known or suspected malicious content Karalis does not explicitly disclose restrict presentation of the known or suspected malicious content while allowing presentation of the remaining content in the requested content; and allowing presentation of the known or suspected malicious content upon receipt by the browser of a password or PIN.
	However, in an analogous art, Bertman discloses restrict presentation of the known or suspected malicious content while allowing presentation of the remaining content in the requested content (paragraph [0066], if determined that the Web page contains malware, browser prevent the Webpage from being fully loaded or could extract the harmful section of the Web page, and paragraph [0102], “browser could be configured to remove and/or block the threatening portions of a Web page and to display the remaining portions for the user”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Karalis and Bertman. This would have been obvious because one of ordinary skill in the art would have been motivated to do so in order to manage and control detected malwares.
	Karalis in view of Bertman does not explicitly disclose allowing presentation of the known or suspected malicious content upon receipt by the browser of a password or PIN. However, in an analogous art, Fujioka discloses allowing presentation of the known or suspected malicious content upon receipt by the browser of a password or PIN. (paragraph [0273],”prompting of password entry , and granting access to a restricted action, interface, application, or area when the password is authenticate”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Karalis and Bertman with Fujioka. This would have been obvious because one of ordinary skill in the art would have been motivated to provide access to restricted resources based on authorization and password validation.
	As per claim 13, Karalis teaches a method of improving safety in a web browsing environment  comprising: receiving a request for web content from a network server (paragraph [0041], “the user 130 initiates a navigation of the web browser”); determining that the requested web content is known or suspected to include malicious (unsafe) content (paragraph [0041],“in response to the attempted navigation to the website 210, the mode module 118 detects that the website 210 is associated with potentially unsafe content”); based on determining that the requested web content is known or suspected to include malicious content, changing a mode of a network client to restrict network client access to the known or suspected malicious content in the requested content (paragraph [0020], “automatically switching between different browsing modes, such as switching between a normal browsing mode and private browsing mode”, in contrast to normal browsing mode, in private browsing mode site-related data is not collected and cached on a browsing device; and paragraph [0041], the mode module 118 detects that website 210 is associated with potentially unsafe content  and to cause a mode change from a normal browsing mode to private browsing mode), allowing presentation of the known or suspected malicious content in the requested content upon receipt of an instruction from the user  (figure 3 and paragraph [0042], “notification 214 notifies  the user 130 that the website 210 is identified as including unsafe content, and prompts the user 130 for instruction  on how to proceed”, and paragraph [0119], “Step 908 performs an action pertaining the request to navigate the web browser to the website based on an instruction provided to the prompt. [a] user, for instance, provide input to the prompt indicating a particular behavior, such as a browsing mode to be used for browsing to the website”). 
	While Karalis teaches changing a mode of a network client to restrict network client access to the known or suspected malicious content Karalis does not explicitly disclose restrict network client access of the known or suspected malicious content while allowing presentation of the remaining content in the requested content; and allowing presentation of the known or suspected malicious content upon receipt by the network client of a password or PIN. However, in an analogous art, Bertman discloses restrict network client access of the known or suspected malicious content while allowing presentation of the remaining content in the requested content (paragraph [0066], if determined that the Web page contains malware, browser prevent the Webpage from being fully loaded or could extract the harmful section of the Web page, and paragraph [0102], “browser could be configured to remove and/or block the threatening portions of a Web page and to display the remaining portions for the user”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Karalis and Bertman. This would have been obvious because one of ordinary skill in the art would have been motivated to do so in order to manage and control detected malwares.
	Karalis in view of Bertman does not explicitly disclose allowing presentation of the known or suspected malicious content upon receipt by the network client of a password or PIN. However, in an analogous art, Fujioka discloses allowing presentation of the known or suspected malicious content upon receipt by the network client of a password or PIN (paragraph [0273],”prompting of password entry , and granting access to a restricted action, interface, application, or area when the password is authenticate”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Karalis and Bertman with Fujioka. This would have been obvious because one of ordinary skill in the art would have been motivated to provide access to restricted resources based on authorization and password validation.
	As per claims 2 and 14, Karalis furthermore discloses, wherein restricting presentation of known or suspected malicious content comprises one or more of restricting a request for login credentials, financial account numbers or related information (financial information), scripts, executable code, and download links (paragraph [0079], “personal identifiable information , financial information”).
	As per claim 3, Karalis furthermore discloses wherein the determining is performed by comparing the received request for web content against a blacklist of known or suspected malicious web content (paragraph [0055], “blocked websites list”).
	As per claim 4 and 15, Bertman furthermore discloses determining is performed by evaluating the content in the received request for web content using one or more of signatures, heuristics, or artificial intelligence (paragraph [0074], Heuristics engine). It would have been obvious to combine Karalis, Bertman and Fujioka, in order to achieve the predictable result of detecting malwares in content.
	As per claim 6, Karalis furthermore discloses, wherein the method is implemented in a web browser (paragraph [0019], “web browser”).
	As per claim 8 and 17, Karalis furthermore discloses, wherein the determining is performed using a networked computer service in communication with the web browser/ network client (figure1, 2 and paragraph [0040]-[0041]).
	As per claims 10 and 19, Bertman  furthermore discloses, wherein malicious content includes  content that may pose a danger to a computer system comprising malware, viruses, Trojans, ransomware and combinations thereof (paragraph[0007] [0046], [0047], malware). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Karalis, Bertman and Fujioka, in order to achieve the predictable result of detecting and managing malicious content.
	As per claims 11 and 20, Karalis furthermore discloses, wherein malicious content comprises content that may put a user at risk, comprising personally identifiable information (personal user information), account numbers, user names or passwords or combination of thereof (paragraph [0079],personal user information ).
	As per claim 12, Karalis furthermore discloses, wherein malicious content comprises content that is undesirable comprising:  pornography, sexually explicit content, vulgar language, content related to smoking/vaping, content related to alcohol or drugs, content related to violence or weapons, portrayal of harmful or dangerous activities or combination thereof (paragraph [0079],  unsafe subject ,matter such as adult-oriented content /pornography).
	
	Claims 9  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karalis in view of Bertman, in view of Fujioka, further in view of Bennett (US Publication No. 2009/0282485).
	As per claim 9 and 18, Karalis in view of Bertman and Fujioka teaches all limitation of claim as applied to claim 1 and 13 above. Karalis in view of Bertman and Fujioka does not explicitly teach the determining is performed using anti-malware software installed on the same computer as the web browser or the network client. However, determining by using anti-malware software installed on the same computer as the web browser or  as the network client is old and well known, as illustrated by Bennette (figure 2, paragraph [0036], client machine includes malware detection module and browser 209, and paragraph [0025]  detecting malware). 
	It would have been obvious and predictable to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Karalis Bertman and Fujioka with Bennett and implement the well know anti malware software, in order to achieve the predictable result of identifying and detecting malwares in the content. 

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Karalis in view of Bertman , in view of Fujioka, further in view of Amrutkar et al. (US Publication No. 2015/0067853).
	As per claim 7, Karalis in view of Bertman and  Fujioka teaches all limitation of claim as applied to claim 1 above. Karalis in view of Bertman and  Fujioka does not explicitly teach the method is implemented in a web browser extension or plugin. However, in an analogous art, Amrutkar discloses the method is implemented in a web browser extension or plugin (claim 18, browser extension used in determining malicious webpage and preventing displaying of the webpage).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Karalis , Bertman and  Fujioka with Amrutkar, in order to achieve the predictable result of protecting users from visiting malicious websites (paragraph [0104]).

	
References Cited, Not Used

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wei  US Publication No. 2010/0251329 discloses, a method for providing access management and security protection to a computer service. 
	Kiester et al. US Publication No. 2009/0125986 discloses methods and apparatus include securely launching a web browser from a privileged process of a workstation to minimize enterprise vulnerabilities. 

Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ALI S ABYANEH/Primary Examiner, Art Unit 2437